Exhibit 99.1 AGTC Announces Financial Results for the Quarter Ended March 31, 2016 - Company to Expand AAV Research Platform to Inherited Hearing Disorders - GAINESVILLE, Fla., and CAMBRIDGE, Mass., May 9, 2016 – Applied Genetic Technologies Corporation (NASDAQ: AGTC), a biotechnology company conducting human clinical trials of adeno-associated virus (AAV)-based gene therapies for the treatment of rare diseases, with a primary focus on ophthalmology, today announced financial results for the quarter ended March 31, 2016. The company also announced that it plans to expand its AAV technology platform to address targets that could help treat patients with inherited hearing disorders. “We’ve continued to make progress over the past several months to advance our gene therapy programs for the treatment of rare diseases, and further establish AGTC as a leader in developing novel AAV-based therapies,” said Sue Washer, President and CEO of AGTC. “In addition to announcing newly published safety and biodistribution data supporting clinical studies of achromatopsia, we are pleased to announce today the planned expansion of our AAV technology platform beyond retinal degenerative diseases, to address targets that could help treat patients with rare inherited hearing disorders.” AGTC’s clinical programs for X-linked Retinoschisis, partnered with Biogen, and achromatopsia caused by mutations in the CNGB3 gene, continue enrollment and the company is on-track to release interim data in 2016.In addition, AGTC expects to file an investigational new drug application (IND) for the second achromatopsia program caused by mutations in the CNGA3 gene, later this year.AGTC is currently conducting IND-enabling studies for its next pipeline product, X-linked Retinitis Pigmentosa, also partnered with Biogen, and the company expects to file an IND during the first half of 2017. Recent Highlights · In April, AGTC announced the publication of two toxicology studies that provide support for clinical investigation of the company's novel investigational gene therapy candidate for achromatopsia caused by mutations in the CNGB3 gene. Results, evaluating toxicology and biodistribution profiles in mouse and non-human primate models, and demonstrating efficacy in the mouse model, were published online in the peer-reviewed journal Human Gene Therapy Clinical Development and appear in the March print issue. · In addition to a new office facility that was established in Cambridge, Massachusetts during September of last year, AGTC announced in February 2016 the opening of a new combined use facility in Gainesville, Florida.AGTC's leased portion of the new multi-tenant facility consists of approximately 20,000 square feet of state-of-the-art laboratory and office space which can accommodate up to approximately 80 people, with space for future expansion. Expansion of Pipeline into Inherited Hearing Disorders As part of its long-term plans to deploy its technology platform in a second novel orphan space, AGTC has embarked upon several new programs aimed at correcting genetic defects in cells in the inner ear that lead to deafness, as well as initiating exploratory screening efforts to identify improved capsids and promoters customized for these cell types. This work will be conducted in collaboration with academic investigators aided by existing strategic partnerships providing access to enabling technologies. The company has also assembled an Otology Scientific Advisory Board, currently comprised of six prominent research and clinical investigators, to help guide its efforts in this important new area.The company expects to advance several products into development within the next few years. AGTC believes that the otology space has many of the same characteristics that make ophthalmology attractive, including that the ear is a contained space, there are multiple genetic targets, and there is a clear ability to leverage clinical knowledge and advances in AAV technology across multiple products.
